BRICKELL, C. J. —
The statute approved February 20, 1875, amendatory of section 3706 of the Revised Code, converts the stealing of certain animals, and among others a “ cow, or animal of the cow kind,” into grand larceny, punishable on conviction by imprisonment in the penitentiary, or hard labor for the county. The first question raised in the present case is, .whether a steer is an “ animal of the coto kind,” within the meaning of this statute. We entertain no doubt that the statute was intended to embrace (and such is the popular signification of the words) every animal which is the offspring of the female of the bovine genus of animals. Steer and ox, in the popular use of words, are equivalent, and are used to designate a castrated taurine male, which has been brought under the yoke. It is, equally with a heifer, an animal of the cow kind. — Parker v. State, 39 Ala. 365.
It is insisted, if this be true, the indictment is insufficient, without an averment that a steer is an animal of the cow land. *151There may be authorities found, which sustain the objection. More recent authorities affirm the better rule, that if the description of the animal in the indictment necessarily brings it within the general words of the statute, the indictment is sufficient. — State v. Abbott, 20 Vermont, 537 Taylor v. State, 6 Humph. 285. The statute provides, that in an indictment for the larceny of an animal, it is sufficient to describe it by such name as in the common understanding embraces it. B. 0. § 4138.
The judgment is affirmed.